IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOY JACOBS,                                 : No. 112 EM 2016
                                            :
                   Petitioner               :
                                            :
             v.                             :
                                            :
COURT OF COMMON PLEAS                       :
PHILADELPHIA COUNTY,                        :
                                            :
                   Respondent               :


                                       ORDER
PER CURIAM

      AND NOW, this 9th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.